




EXHIBIT 10.8

TRADING PLAN

 

This Trading Plan, dated December 6, 2006 (the “Trading Plan”), between LINDA
BATDORF (the “Seller”) and D. Weckstein and Co. (the “Broker”).

 

WHEREAS, the Seller desires to establish this quarterly Trading Plan to sell
each quarter the 144 volume limit of IN TOUCH MEDIA GROUP, INC. (ITOU OTC:BB);
and

 

WHEREAS, the Seller desires to engage Broker to effect sales of shares of the
Common Stock in accordance with the Trading Plan; and

 

 

WHEREAS, the shares are eligible for resale pursuant to Rule 144.

 

 

NOW, THEREFORE, the Seller and Broker hereby agree as follows:

 

 

1.

Trading Requirements (Amount/Price/Date).

 

Broker shall effect sales in blocks of at least 2,500 shares on the OTC
electronic bulletin board (OTC:BB ITOU) at any time the bid price is in excess
of $.30.

 

2.         Effective Date/Termination. This Trading Plan shall become effective
December 6, 2006 and shall terminate upon:

 

(a)        termination in writing by the sellers

 

(b)        the death of the Seller(s);

 

(c)        If at anytime any trade contemplated hereunder shall result in a
violation of adverse consequence under the applicable securities laws, including
but not limited to, Section 16 of the Securities Exchange Act o 1934, as amended
(the “Exchange Act”) or Rule 144 of the Securities Act of 1933, as amended (the
“Act); and

 

(d)       If the Issuer engages in an underwritten offering of its securities
pursuant to the Act and the lead underwriter of such offering requires that the
Issuer’s directors and executive officers enter into a market stand/off
agreement.

 

3.         Modifications. This Trading Plan may be modified by Seller provided
that such modification is in writing, made in good faith and not as part of a
plan or scheme to evade prohibitions of Rule 10b-5 of the Exchange Act and
pre-cleared or acknowledged by the Issuer’s designated legal officer.


--------------------------------------------------------------------------------


4.         Market Disruption or other Disruption. Seller understands that Broker
may not be able to effect a Sale due to a market disruption or a legal,
regulatory or contractual restriction applicable to the Broker or to the
relevant market. If any Sale cannot be executed as required by paragraph 1 above
due to a market disruption, a legal, regulatory or contractual restriction
applicable to the Broker or any other event, Broker shall effect such Sale as
promptly as practical after the cessation or termination of such market
disruption, applicable restriction or other event provided, that, the Sale
complies with the Trading Requirements as provided in paragraph 1 above.

 

5.         Seller Representations and Warranties. Seller represents and warrants
that:

 

(a)       Seller is not aware at the time of his or her execution hereof of
material non-public information with respect to the Issuer or any securities of
the Issuer (including the Common Stock) and is entering into this Trading Plan
in good faith not as part of a plan or scheme to evade the prohibitions of Rule
10b-5 of the Exchange Act.

 

(b)       This Trading Plan is entered into within 2 weeks of the filing of the
Issuer’s Form 10-QSB for quarter ended September 30, 2006 as evidence of
compliance with this representation.

 

(c)        Seller is currently able to sell shares of Common Stock in accordance
with the Issuer’s insider trading policies and Seller has obtained the written
approval of the Issuer to enter into this Trading Plan.

 

 

6.

Compliance with the Securities Laws.

 

(a)       It is the intent of the parties that this Trading Plan comply with the
requirements of Rule 10b5-1(c)(1)(i)(B) under the Exchange Act and this Trading
Plan shall be interpreted to comply with the requirements of Rule 10b5-1(c)
under the Exchange Act.

 

(b)       Broker agrees to conduct all Sales in accordance with the manner of
sale requirement of Rule 144 under the Act, if applicable, and in no event shall
Broker effect any sale if such Sale would exceed the then applicable volume
limitation under Rule 144 of the Act, assuming Broker’s Sale under this Trading
Plan are the only sales subject to that limitation. Seller agrees not to take,
and agrees to cause any person or entity with which he or she would be required
to aggregate sales of Stock pursuant to paragraph (a)(2) or (e) of Rule 144
under the Act not to take, any action that would cause the Sales not to comply
with Rule 144 under the Act.


--------------------------------------------------------------------------------


(c)        Seller agrees to make all filings, if any, required under Section
13(d) and 16 of the Exchange Act.

 

7.         Seller releases liability and hold harmless Broker if he is unable to
perform any of the duties under this plan not limited to and including missed
trades.

 

8.         Governing Law. This Trading Plan shall be governed by and construed
in accordance with the laws of the State of Florida.

 

IN WITNESS WHEREOF, the undersigned have signed this Trading Plan as of the date
first written above.

 

 

SELLER:

 

 

 

Linda Batdorf

 

 

 

BROKER:




 

 

By:   

 

 

Title:

 




Acknowledged:

 

IN TOUCH MEDIA GROUP, INC.

 

By:   

 

Title:   

 







--------------------------------------------------------------------------------